Exhibit 10.7

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), is made and
entered into as of October 23, 2008, by ADVANCED LIFE SCIENCES, INC., an
Illinois corporation (the “Grantor”), in favor of THE LEADERS BANK (in such
capacity, the “Lender”).

 

RECITALS

 

A.            The Grantor has entered into that certain Amended and Restated
Business Loan Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”) with
Lender, pursuant to which Lender has agreed to make loans to Grantor and/or its
affiliates and pursuant to which certain obligations owed to the Lender are
secured.

 

B.            Pursuant to the terms of the Loan Agreement and that certain
Amended and Restated Commercial Security Agreement, dated as of even date
herewith, by and between the Grantor and the Lender (the “Security Agreement”),
Grantor has granted to the Lender a security interest in substantially all the
assets of the Grantor, which includes all right, title and interest of the
Grantor in, to and under all now owned and hereafter acquired patents, patent
applications, patent licenses and all products and proceeds thereof, to secure
the payment of all amounts owing by the Grantor under the Loan Agreement.

 

C.            Pursuant to the terms of the Security Agreement, the Grantor is
required to execute and deliver this Agreement to the Lender.

 

In consideration of the mutual agreements set forth herein and in the Loan
Agreement, the Grantor does hereby grant to the Lenders a continuing security
interest in all of Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired:

 

(1)           each patent and patent application, including, without limitation,
each patent and patent application referred to in Schedule 1 attached hereto and
incorporated herein, together with any reissues, continuations or extensions
thereof and all goodwill associated therewith;

 

(2)           each patent license, including, without limitation, each patent
license listed on Schedule 1, together with all goodwill associated therewith;

 

(3)           all products and proceeds of the foregoing, including, without
limitation, any claim by the Grantor against third parties for past, present or
future infringement of any patent, including, without limitation, any patent
referred to in Schedule 1, any patent issued pursuant to a patent application
referred to in Schedule 1 and any patent licensed under any patent license
listed on Schedule 1, (items 1 through 3 being herein collectively referred to
as the “Patent Collateral”).

 

This security interest is granted in conjunction with the security interests
granted to the Lender pursuant to the Loan Agreement and the Security Agreement,
and is subject to limitations set

 

--------------------------------------------------------------------------------


 

forth therein.  The Grantor hereby acknowledges and affirms that the rights and
remedies of the Lender with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Loan
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein, and Grantor represents, warrants and agrees
that it is the exclusive owner of the Patent Collateral free of all
encumbrances, security interests, liens and interests of third parties
whatsoever (except Lender’s security interest and Authorized Security
Interests).  Grantor authorizes Lender to file Uniform Commercial Code financing
statements, any amendments thereto, and/or a copy of this Agreement to perfect
Lender’s security interest with any and all applicable governmental
authorities.  Capitalized terms used but not defined herein have the respective
meanings ascribed thereto in the Loan Agreement.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

The Grantor has caused this Patent Security Agreement to be duly executed by its
duly authorized officer thereunto as of the date first set forth above.

 

 

 

GRANTOR:

 

 

 

 

 

ADVANCED LIFE SCIENCES, INC.,

 

an Illinois corporation

 

 

 

 

 

By:

/s/ John L. Flavin

 

 

John L. Flavin, President

 

Acknowledged and agreed:

 

LENDER:

 

THE LEADERS BANK

 

By:

/s/ John Prosia

 

 

John Prosia, Executive Vice President

 

 

 

[Signature Page to Intellectual Property Security Agreement]

 

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

)

 

) ss

COUNTY OF DUPAGE   )

 

 

On this 23rd day of October, 2008, before me personally appeared the person
whose signature is set forth above, to me known, who, being duly sworn, did
depose and say that he is the above-indicated officer of the Grantor, and which
executed the above instrument; and that he signed his name thereto by authority
of the board of directors or similar governing of said entity.

 

 

 

/s/ Irene M. Driscoll

 

Notary Public

 

 

[Signature Page to Intellectual Property Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Patents, Patent Applications and Patent Licenses

 

Patent Number

 

Patent Application
Number

 

Date Patent Issued

 

Date of Patent
Application

6,677,350

 

09/667,131

 

January 13, 2004

 

September 21, 2000

6,670,383

 

10/099,726

 

December 30, 2003

 

March 15, 2002

6,605,596

 

10/057,260

 

August 12, 2003

 

October 29, 2001

6,399,654

 

09/060,839

 

June 4, 2002

 

April 15, 1998

6,225,481

 

09/137,767

 

May 1, 2001

 

August 21, 1998

6,175,816

 

09/443,987

 

January 16, 2001

 

November 19, 1999

6,044,212

 

08/862,840

 

March 28, 2000

 

May 23, 1997

n/a

 

11/728,284

 

n/a

 

March 23, 2007

n/a

 

10/765,582

 

n/a

 

January 12, 2004

n/a

 

10/610,290

 

n/a

 

June 30, 2003

 

--------------------------------------------------------------------------------